Citation Nr: 0740519	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for 
post-traumatic stress disorder prior to October 20, 2003.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for 
post-traumatic stress disorder from October 20, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio in which the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation effective April 22, 
2003.  The appellant, who had active service from August 1962 
to October 1966, expressed disagreement with the assigned 
rating and appealed the rating to the BVA.  In an April 2004 
rating decision, the RO increased the appellant's disability 
evaluation from 10 percent to 30 percent effective October 
20, 2003.  Thereafter, the case was referred to the Board for 
appellate review.  The appellant and his spouse testified 
before the Board in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased rating for 
his service-connected PTSD discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that a clarifying VA addendum opinion is 
necessary to address the issue of whether the appellant's 
alcohol dependency and subsequent cognitive impairment 
problems are related to the appellant's service-connected 
PTSD. See March 2004 statement from the appellant (the 
appellant indicated that he had used alcohol to alleviate his 
PTSD symptomatology).  

As set forth above, the appellant was initially granted 
service connection for PTSD in the September 2003 rating 
decision on appeal.  The rating decision was based upon, 
among other things, a July 2003 VA examination that noted the 
appellant began drinking as a teenager; drank heavily until 
approximately 1987 when he underwent treatment; and that he 
had approximately six (6) D.U.I. offenses related to his 
alcohol abuse.  The examiner noted that the appellant had 
continuously been involved with Alcoholic's Anonymous since 
he began dependency treatment in 1987.  He ultimately 
diagnosed the appellant with PTSD and alcohol dependence in 
sustained remission and assigned the appellant a Global 
Assessment of Functioning (GAF) Score of 60.  

In March 2004, the appellant was afforded another VA 
examination for purposes of an increased rating evaluation.  
He was diagnosed at that time with PTSD and alcohol 
dependence in remission and assigned a GAF score of 60.  
Medical records dated from March 2002 to March 2004 reflect 
individual and group mental health therapy the appellant 
underwent in relationship to his PTSD.  These records 
consistently reflect GAF scores of 50 and 60.  Additionally, 
VA medical records dated from March 2004 to August 2004 
report GAF scores of 60.  See also VA medical records dated 
in September 2004, January 2005, March 2005 and April 2005 
(appellant assigned GAF scores of 60).  

The Board notes further that the claims file also contains an 
August 2004 VA neuropsychological evaluation report in which 
the appellant was noted to have diagnoses of PTSD and major 
depression.  The examiner reported that the appellant had a 
positive history of frequent suicidal ideas, especially when 
drinking.  He reported a past alcohol history that consisted 
of consuming seven cases of beer and several bottles of beer 
per week, with resulting alcohol-related arrests and 
blackouts.  The appellant's neurocognitive assessment 
revealed scores suggestive of mild level overall depression; 
mild-to-moderate level of social discomfort; and a PK scale 
that was noted to be lower than typical for someone with PTSD 
but still elevated at a mild-to-moderate level.  The 
neurophysiologist who performed the appellant's evaluation 
found that the appellant exhibited memory impairment that 
could be due to some combination of PTSD/depression or 
alcohol-related dysfunction that he determined did not rise 
to the level indicative of dementia, but was rather a 
cognitive disorder NOS.  He summarized his findings by 
stating that the appellant's overall pattern of 
neuropsychological test results argued in favor of a 
diagnosis of cognitive disorder NOS that was likely due to 
PTSD/depression and/or a prior history of alcoholism.  

Thereafter, in May 2005, the appellant underwent a disability 
assessment in relationship to a claim for Social Security 
Administration (SSA) benefits.  The SSA examiner diagnosed 
the appellant with dementia and intermittent explosive 
behavior; and he opined that the appellant's dementia was due 
to long-term alcoholism.  The examiner assigned the appellant 
a GAF score of 31, noting that the appellant exhibited speech 
at times that was obscure and irrelevant and that he also had 
significant memory problems.  Based upon this examination, in 
conjunction with a review of the appellant's VA medical 
records, the appellant was granted SSA disability benefits 
with a primary diagnosis of organic mental disorders/organic 
brain syndrome.    

The appellant then underwent another VA examination in May 
2006.  The examiner at that time noted his review of the 
appellant's claims file, to include his SSA records.  He also 
noted in the body of his report that he reviewed and 
considered the August 2004 neuropsychological evaluation in 
which the appellant was diagnosed with a cognitive disorder, 
NOS that could be due to a history of alcoholism.  After 
performing a mental status examination, the examiner 
diagnosed the appellant with PTSD and a cognitive disorder 
NOS; and opined that the appellant's GAF score due to his 
PTSD was 60.  In assigning this GAF score, the examiner 
reported that he based the score on the appellant's PTSD 
symptoms and the GAF scores provided by the appellant's 
treating VA therapist.  He stated that the appellant's 
reports of significant cognitive impairment were attributable 
to his cognitive disorder, which was likely not related to 
the appellant's PTSD.  The examiner expressed no opinion as 
to the etiology of the veteran's cognitive disorder.   

A veteran can receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, his service-connected disability.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order).  In this regard, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute, as noted, does permit compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  The 
Federal Circuit stressed, however, VA must determine whether 
the alcohol or drug abuse disability was actually caused by 
the service-connected disability or whether it was the result 
of willful misconduct and not the result of the service-
connected disability.

In this case, the appellant asserts that he began using 
alcohol post-service to alleviate his PTSD symptomatology. 
See March 2004 statement from the appellant.  
Private medical records pertaining to the appellant's 
treatment for alcohol abuse contained in the claims file 
indicate that the appellant began drinking alcohol 
extensively upon his discharge from service. See private 
medical records dated in June 1987 (appellant reported 
drinking alcohol in excess for the previous 26 years).  In 
light of this evidence, the Board is of the opinion that the 
appellant is seeking service connection for alcohol 
dependency secondary to his PTSD or that he may be entitled 
to an increased rating for his service-connected PTSD if it 
is determined that his alcohol dependence is a symptom of his 
PTSD disability.  Due to the apparent inextricably 
intertwined nature of the appellant's disorders and the fact 
that the medical evidence clearly reveals that the appellant 
suffers from a significant cognitive impairment that has been 
found to likely be due his history of alcoholism, the Board 
concludes that this case must be remanded for a clarifying VA 
addendum opinion that addresses the possible connection 
between the appellant's PTSD and alcohol dependence. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); August 2004 
VA neuropsychological evaluation; May 2006 VA examination 
report.   

Thus, in order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  
The Board will remand this case for an initial determination 
by the RO on the issue of whether the appellant's alcohol 
dependency is secondary to, or a symptom of, his service-
connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant's claims file should 
be returned to the May 2006 VA examiner 
(if available) or another qualified 
examiner for a clarifying addendum 
medical opinion that addresses the 
relationship, if any, between the 
appellant's alcohol dependency and his 
service-connected PTSD.  The examiner 
should be asked to offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the appellant's 
alcohol dependency (and subsequent 
development of cognitive impairments) 
was caused by or was a symptom of the 
veteran's PTSD.  A complete rationale 
should be offered for all opinions and 
conclusions expressed.

3.  The RO should adjudicate the claim 
for service connection for alcohol 
dependence, secondary to the service-
connected PTSD.  Notice of the 
determination, and his appellate 
rights, should be provided to the 
appellant and his representative.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If it is 
concluded that alcohol dependence/abuse 
is a symptom of the service-connected 
PTSD, the RO should consider this in 
rating the PTSD.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided a Supplemental Statement of the 
Case and be given an appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

